Title: Francis Walker Gilmer: Contract with Robley Dunglison, 28 Sept. 1824, 28 September 1824
From: Gilmer, Francis Walker
To: 

This covenant entered into on the 28th day of September in the year 1824, at London, between Francis W. Gilmer attorney in fact for the university of Virginia of the one part, andRobleyDunglison of the other part, Witnesseth; that the said Gilmer attorney in fact for the Rector and visitors of the university of Virginia, doth hereby appoint the said Dunglison a professor in the said university, and covenants with the said Dunglison that he shall as professor aforesaid, occupy one of the pavilions of the university free of rent; and shall receive from the said university as a salary for his services, the sum of fifteen hundred dollars money of the united states per annum, payable semiannually or quarterly, as the rector & visitors may prefer and moreover, the said Dunglison shall be entitled to receive as a tuition fee, from each student who attends his class & no other, the sum of fifty dollars per annum; from each student attending his class, & only one other, thirty dollars per annum; and from all other students attending his class, twenty five dollars per annum, nor shall these fees be diminished for the space of five years during which this covenant shall last, without the consent of the said Dunglison. and the said Dunglison on his part covenants with the said Gilmer, that he will proceed with as little delay as possible to the university of Virginia, & will there teach to the best of his ability & with due diligence, anatomy, surgery, the history of the progress and theories of medicine, physiology, materia medica, & pharmacy; that he will suffer no waste to be committed in his tenement, that he will maintain the internal of his pavilion, the doors, windows, & locks external, in as good repairs & condition as he shall have received them; that he will conform to the rules & regulations of the visitors &c: and to secure the faithful performance of every of the above covenants, the said Dunglison binds himself to the said Rector & Visitors of the university of Virginia, in the sum of five thousand dollars money of the united states; and the said Gilmer binds the Rector & Visitors of the university aforesaid, to the said Dunglison, in the same penalty: In witness of all which, the said parties have hereto set their hands & affixed their seals, on the day & year first above written.F. W. Gilmer attorney in fact for the University of VirginiaRobley DunglisonTesteGeorge LongThomas Hewett Key.